ACCEPTED
                                                                   04-14-00716-CR
                                                        FOURTH COURT OF APPEALS
                                                             SAN ANTONIO, TEXAS
                                                               2/6/2015 6:30:25 PM
                                                                     KEITH HOTTLE
                                                                            CLERK

         No. 04-14-00716-CR
 _________________________________
                                                FILED IN
    IN THE COURT OF APPEALS        4th COURT OF APPEALS
                                    SAN ANTONIO, TEXAS
FOR THE FOURTH JUDICIAL DISTRICT
                                   2/6/2015 6:30:25 PM
       SAN ANTONIO, TEXAS            KEITH E. HOTTLE
 _________________________________         Clerk

      Francisco Javier Azuara, Jr.

                            Appellant,

                   v.

           The State of Texas

                        Appellee,
  ________________________________

         On Appeal From the
      111th Judicial District Court
         Webb County, Texas
 _________________________________


Appellant’s Un-Opposed Motion for Leave
   to File Appellant’s Amended Brief

 _________________________________

                        Oscar A. Vela, Jr.
                        Texas Bar No. 24004967
                        Appellate counsel for
                        Francisco Javier Azuara, Jr.

                        THE LAW OFFICE OF
                        OSCAR A. VELA, JR., P.C.
                        1004 E. Hillside Road, Ste. B
                        Laredo, Texas 78041
                        Telephone: (956) 568-0221
                        Facsimile: (956) 568-0052
                        ovela@thevelafirm.com
__________________________________________________________________

           Appellant’s Un-Opposed Motion for Leave of Court
                    to file Amended Appellate Brief
__________________________________________________________________

TO THE HONORABLE COURT:

      Comes now, FRANCISCO JAVIER AZUARA, JR., appellant, and files this

un-opposed motion for leave of Court to file Appellant’s Amended Brief. In

support of this motion, appellant shows the court the following:

                              I. Background Information

      1.    This case arises from a conviction rendered on July 28, 2014, after a

jury trial in a Cause No. 2014-CRM-000389-D2 styled State of Texas v.

FRANCISCO JAVIER AZUARA, JR., in the 111th Judicial District Court, Webb

County, Texas.

      2.    Appellant filed his notice of appeal on October 10, 2014.

      3.    The Clerk’s record was filed with the Court on November 14, 2014.

      4.    The Reporters record was filed with the Court on December 2, 2014.

      5.    The deadline to file Appellant’s brief was February 2, 2015.

      6.    Appellant filed his original brief on February 2, 2015.

           II. Un-Opposed Motion for Leave to File Amended Brief

      7.    Appellant, by and through the undersigned counsel of record,

respectfully request this Court to grant him leave of court to file his amended
appellate brief. After filing Appellant’s brief, the undersigned counsel discovered

some errors in the brief and an additional point of error that is raised in the

amended brief. The amended brief is being filed just three days from the filing

deadline.

                          III. Statement of Conference

      8.     Counsel would show that on February 4, 2015, he conferred with

Assistant Webb County District Attorney David Reuthinger about this motion and

he does not oppose leave of court to file the amended brief.

       WHEREFORE, PREMISES CONSIDERED Appellant’s request that

Court grant his leave of Court to file Appellant’s Amended Brief, which is being

filed simultaneously with this motion.

                                             Respectfully submitted,

                                             /s/ Oscar A. Vela, Jr.
                                             Oscar A. Vela, Jr.
                                             Texas Bar No. 24004967
                                             Appellate counsel for Appellants

                                             THE LAW OFFICE OF
                                             OSCAR A. VELA, JR., P.C.
                                             1004 E. Hillside Road, Ste. B
                                             Laredo, Texas 78041
                                             Telephone: (956) 568-0221
                                             Facsimile: (956) 568-0052
                                             ovela@thevelafirm.com
                        CERTIFICATE OF SERVICE

      I hereby certify that on this February 6, 2015, a true and correct copy of the

above foregoing motion for leave of court to file amended brief was served on the

following:

      David L. Reuthinger, Jr.               VIA FACSIMILE: (956)523-5054
      Assistant District Attorney            AND/OR VIA E-MAIL
      Webb County District Attorney
      1110 Victoria, Suite 401
      Laredo, Texas 78040

                                             /s/ Oscar A. Vela, Jr.
                                             Oscar A. Vela, Jr.

                     CERTIFICATE OF CONFERENCE

      The undersigned counsel of record conferred with Mr. David L. Reuthinger,

Jr. on February 4, 2015, about this motion and he is unopposed.

                                             /s/ Oscar A. Vela, Jr.
                                             Oscar A. Vela, Jr.